Citation Nr: 0533356
Decision Date: 12/08/05	Archive Date: 03/02/06

Citation Nr: 0533356	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-14 105	)	DATE DEC 08 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for throat cancer as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




VACATUR

The veteran had verified active duty from July 1940 to 
November 1945 and from March 1954 through January 1969.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi.  

A videoconference hearing was scheduled to be held at the RO, 
on November 15, 2004.  In a decision dated July 7, 2005, the 
Board denied the veteran's appeal.  In the Introduction 
section of that decision, the Board noted that the veteran 
failed to appear for the hearing and that there was no 
request by either the veteran or his representative to 
reschedule the hearing and, therefore, the request for a 
hearing was considered withdrawn under 38 C.F.R. § 20.704.  
The Board observed that the RO had issued a statement of the 
case, in October 2004, pertaining to the following issues: 
service connection for tuberculosis as a result of exposure 
to herbicides, service connection for degenerative joint 
disease of the lumbar spine, service connection for residuals 
of a gunshot wound to the left arm, service connection for 
residuals of a back injury, a disability rating in excess of 
10 percent for post-operative ligation and stripping of 
varicose veins of the left leg, and special monthly 
compensation based on aid and attendance or on being 
housebound.  The Board added that these issue were not before 
the Board because the veteran had not yet filed a substantive 
appeal.

In September 2005, the Board received a Motion for 
Reconsideration of the July 2005 Board decision.  In support 
of this motion, the veteran's attorney indicated that he made 
an appearance at the scheduled hearing date and time; that he 
noted on the record that due to severe medical conditions, 
the veteran was unable to make the trip to Jackson for the 
hearing; that, in lieu of personal testimony, the veteran's 
attorney submitted a written summary on the issues pending 
before the Board; and that he asked the Board to review the 
written summary.  In addition, the veteran's attorney 
indicated that, contrary to statements in the Board's 
Introduction, he also had filed substantive appeals to the 
other six issues and enclosed a copy of the veteran's VA Form 
9, dated October 29, 2004, and a signed copy of a certified 
mail receipt, showing that the documents the veteran's 
attorney sent on behalf of the appellant and other appellants 
were received at the RO, on November 1, 2004.  In sum, the 
veteran's attorney asked that the Board review the appeal, 
the written summary submitted on the hearing date, and the 
evidence of record and issue a decision on all these issues.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 
38 C.F.R. § 20.904 (2005).  As outlined above, it appears 
that the Board's July 2005 decision was not based on 
consideration of all the available evidence.  In order to 
assure due process, the Board has decided to vacate the July 
2005 decision and the issue set forth above will be 
considered de novo in a separately-issued decision.  
Consequently, the veteran's Motion for Reconsideration is 
rendered moot.   


ORDER

The Board's July 7, 2005 decision, which denied service 
connection for throat cancer as secondary to herbicide 
exposure, is vacated.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0518474	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for throat cancer as 
secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1940 to November 
1945 and from November 1954 to October 1966.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Board notes that, in the April 2004 VA Form 1-9, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  The hearing was scheduled for November 15, 2004.  
Although the veteran's mailed hearing notice was not returned 
as undeliverable, the veteran failed to appear for the 
hearing and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2004).

Additionally, the Board observes that the RO issued a 
statement of the case in October 2004 regarding the issues of 
entitlement to service connection for tuberculosis as a 
result of exposure to herbicides, service connection for 
degenerative joint disease of the lumbar spine, service 
connection for residuals of gunshot wound to the left arm, 
service connection for residuals of back injury, a disability 
evaluation in excess of 10 percent for P/O ligation and 
stripping, varicose veins, left leg, and special monthly 
compensation based on aid and attendance or on being 
housebound.  However, according to the records before the 
Board, the veteran has not responded with a substantive 
appeal.  Accordingly, these issues are not before the Board 
at this time.  See 38 U.S.C.A. § 7105 (West 2002).  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran has a current diagnosis of throat cancer.


CONCLUSION OF LAW

Throat cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the January 2003 RO letter, the March 
2004 statement of the case and the October 2004 supplemental 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, and a supplemental statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, and a supplemental statement of the case, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, 
including malignant tumors, to a compensable degree within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.  

Review of the veteran's service medical records reflects no 
reference to complaints, treatment, or manifestations of 
throat cancer.  

The veteran's claims file contains various medical records 
that are completely silent regarding any complaints of, 
treatment for, or diagnoses of throat cancer.  VA treatment 
reports dated between July 1994 and October 1999 contain two 
treatment reports that rule out a diagnosis of cancer.  A 
July 1999 notation indicated that the veteran's left parotid 
mass biopsy revealed no malignant cells, and a notation dated 
in October 1999 indicated that no malignant cells were seen 
in the left parotid.

Treatment records from the Jackson VA Medical Center (VAMC) 
received in December 2002 and dated between June 1999 and May 
2001 contain no diagnosis of throat cancer.  Treatment 
records from the Memphis VAMC received in December 2002 and 
dated between January 1998 and September 2002 contain no 
diagnosis of throat cancer, but do contain a January 1998 
notation that indicated that the veteran had an enlargement 
(parotid gland enlargement) on the left side of his neck that 
needed to be biopsied.  Additionally, treatment reports from 
the Memphis VAMC received in February 2003 and dated between 
September 2002 and December 2002 contain no diagnosis of 
throat cancer.  

The evidence of record also includes private treatment 
reports from the Booneville Family Medical Clinic dated 
between November 1996 and December 2001.  These record 
contain no diagnosis of throat cancer.  

The record also includes a Lay Statement dated in January 
2004 that details the difficulties the veteran has with the 
tasks of daily living.

Treatment reports from North Mississippi Pulmonology contain 
two notations discussing atypical bronchial cells.  A March 
8, 2004 notation indicated that cytology revealed atypical 
bronchial cells and that malignancy could not be excluded.  A 
March 24, 2004 notation indicated that the cytologies from 
recent bronchoscopy were reported as negative. 

Finally, the record contains treatment notes from David G. 
Chase, M.D., dated in October 2004.  These notes contain no 
diagnosis of throat cancer.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
throat cancer.  As noted above, there is no current diagnosis 
of throat cancer, and the available objective medical 
evidence shows no definite past diagnosis of throat cancer.  
The veteran has not submitted or identified any other medical 
evidence that indicates that he has been treated for or 
diagnosed with throat cancer since his discharge from service 
in 1966 or at any other time during his life. 

The Board acknowledges the sincerity of the veteran's written 
statements and the lay statement submitted in support of his 
claim.  The veteran is certainly competent to provide an 
account of the symptoms that he experiences and has 
experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
since these statements are from lay people, they are not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that these statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for throat 
cancer as secondary to herbicide exposure is denied.  The 
application of the reasonable doubt doctrine is, therefore, 
not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for throat cancer is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





